         Case 1:21-cv-00999-APM Document 15 Filed 05/06/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 BRANDON KIN SHAUN GOH, et al.,                    )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )         Civil Action No. 21-00999 (APM)
                                                   )
 ANTONY J. BLINKEN, Secretary of the U.S.          )
 Department of State, et al.,                      )
                                                   )
                Defendants.                        )
                                                   )

                                            ORDER

       Before the Court is a Joint Motion to Set a Briefing Schedule. Upon consideration of the

motion, and good cause appearing to support the relief requested, it is ORDERED that the Parties’

motion is GRANTED. It is further ORDERED that:

   1. Defendants shall file the certified record index and serve a copy of the record on Plaintiffs

       by May 21, 2021;

   2. Defendants shall file its motion to dismiss and for summary judgment by May 21, 2021;

   3. Plaintiffs shall file their cross-motion for summary judgment and response to Defendants’

       motion to dismiss and for summary judgment by June 7, 2021;

   4. Defendants shall file its reply in support of its motion to dismiss and for summary judgment

       and response to Plaintiffs’ cross-motion for summary judgment by June 24, 2021; and

   5. Plaintiffs shall file their reply in support of their motion for summary judgment by July 2,

       2021.                                                          2021.05.06
                                                                      12:25:35
Dated: ___________________
                                                                      -04'00'
                                                       _________________________
                                                       United States District Judge
